Citation Nr: 1014069	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  07-03 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for right foot pes 
planus; and if so, whether the claim may be granted.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left hip 
disability; and if so, whether the claim may be granted.

3.  Entitlement to service connection for degenerative disc 
disease (DDD) of the cervical spine, to include as secondary 
to service-connected disability.

4.  Entitlement to service connection for a left shoulder 
disability, to include as secondary to service-connected 
disability.

5.  Entitlement to service connection for a left upper 
extremity disability, to include as secondary to service-
connected disability.

6.  Entitlement to service connection for DDD of the lumbar 
spine, to include as secondary to service-connected 
disability.

7.  Entitlement to service connection for a bilateral knee 
disability, to include as secondary to service-connected 
disability.

8.  Entitlement to service connection for a left lower 
extremity nerve disability, to include as secondary to 
service-connected disability.

9.  Entitlement to service connection for fibromyalgia, to 
include as secondary to service-connected disability.

10.  Entitlement to service connection for left ankle 
disability with manifestations separate and distinct from 
service-connected left foot disability.  

11.  Entitlement to an initial increased evaluation for 
status post left foot metatarsophalangeal joint fracture and 
peroneal tendonitis, rated as 10 percent disabling prior to 
October 26, 2007 and as 20 percent disabling since October 
26, 2007. 

12.  Entitlement to an initial evaluation in excess of 30 
percent for cervicogenic headache disorder. 

13.  Entitlement to an increased evaluation for lumbosacral 
strain, rated as 10 percent disabling prior to December 20, 
2007 and as 20 percent disabling since December 20, 2007.

14.  Entitlement to an evaluation in excess of 10 percent for 
cervical spine strain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from August 1997 to 
November 1999.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Offices (ROs) in 
Chicago, Illinois and Milwaukee, Wisconsin.

The Board notes that there are several issues on appeal which 
have been combined with other disabilities and 
recharacterized by the Board.  The RO certified the issues of 
entitlement to service connection for inflammation of the 
external popliteal nerve and entitlement to service 
connection for radiculopathy/sciatica of left lower extremity 
which the Board has combined and recharacterized as 
entitlement to service connection for a left lower extremity 
nerve disability.  In addition, the RO certified the issue 
entitlement to service connection for a left ankle 
disability.  In April 2005, the RO granted service connection 
for status post fifth metatarsophalangeal joint fracture with 
mild peroneal tendonitis.  In the June 2008 rating decision, 
the RO explained that the veteran's left ankle symptoms, 
shown as tenderness of the peroneal tendon around the left 
ankle, were considered with the evaluation of the service-
connected foot disability.  Thus, the Board has 
recharacterized this issue as entitlement to service 
connection for left ankle disability with separate and 
distinct manifestations from the service-connected left foot 
disability.  

The issues of entitlement to service connection for 
disability of the toes of both feet, a right foot disability 
(except for pes planus), and a left eye disability have been 
raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  

The issues of whether new and material evidence has been 
submitted to reopen a claim for service connection for a left 
hip disability, entitlement to service connection for a left 
lower extremity nerve disability, and entitlement to an 
increased evaluation for cervicogenic headache disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for pes planus was denied 
by a January 2002 rating decision that was not appealed.

2.  Evidence submitted subsequent to the January 2002 rating 
decision does not raise a reasonable possibility of 
substantiating the claim.

3.  The Veteran's DDD of the cervical spine has not been 
related by competent medical evidence to either active 
military service or service-connected disability.

4.  The competent medical evidence shows that the Veteran is 
not currently diagnosed with a left shoulder disability.

5.  The competent medical evidence shows that the Veteran is 
not currently diagnosed with a left upper extremity 
disability responsible for pain, numbness, and tingling.

6.  The Veteran's DDD of the lumbar spine has not been 
related by competent medical evidence to either active 
military service or to service-connected disability.

7.  The competent medical evidence shows that the Veteran is 
not currently diagnosed with a bilateral knee disability.

8.  The competent medical evidence shows that the Veteran is 
not currently diagnosed with fibromyalgia.

9.  The competent medical evidence shows that Veteran's left 
ankle disability, diagnosed as mild peroneal tendonitis, does 
not have manifestations separate and distinct from the 
veteran's service-connected status post fifth 
metatarsophalangeal joint fracture.

10.  The veteran's service-connected status post left foot 
fifth metatarsophalangeal joint fracture with peroneal 
tendonitis was not manifested by moderate foot disability 
prior to October 26, 2007 and has not been manifested by 
severe foot disability since October 26, 2007.

11.  The veteran's service-connected lumbosacral strain prior 
to April 2, 2007, was not manifested by ankylosis; forward 
flexion of the thoracolumbar spine limited to 60 degrees or 
less, the combined range of motion of the thoracolumbar spine 
limited to 120 degrees or less, or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  It has not been manifested at any time 
during the appeal period by ankylosis or forward flexion of 
the thoracolumbar spine 30 degrees or less.

12.  The veteran's service-connected cervical spine strain 
was not manifested by ankylosis; forward flexion of the 
cervical spine 30 degrees or less, the combined range of 
motion of the cervical spine 170 degrees or less, or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.


CONCLUSIONS OF LAW

1.  The January 2002 rating decision which denied a claim for 
service connection for pes planus is final. 38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2000).

2.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for right foot pes 
planus is not reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 
C.F.R. § 3.156 (2009).

3.  The Veteran's DDD of the cervical spine was not incurred 
in or aggravated by service and is not causally related to 
service-connected disability.  38 U.S.C.A. §§ 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2009).

4.  A left shoulder disability was not incurred in or 
aggravated by service and is not causally related to service-
connected disability.  38 U.S.C.A. §§ 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2009).

5.  A left upper extremity disability responsible for pain, 
numbness, and tingling was not incurred in or aggravated by 
service and is not causally related to service-connected 
disability.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2009).

6.  The Veteran's DDD of the lumbar spine was not incurred in 
or aggravated by service and is not causally related to 
service-connected disability.  38 U.S.C.A. §§ 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2009).

7.  A bilateral knee disability was not incurred in or 
aggravated by service and is not causally related to service-
connected disability.  38 U.S.C.A. §§ 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2009).

8.  Fibromyalgia was not incurred in or aggravated by service 
and is not causally related to service-connected disability.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2009).

9.  A left ankle disability with manifestations separate and 
distinct from the service-connected status post fifth 
metatarsophalangeal joint fracture was not incurred in or 
aggravated by service and is not causally related to service-
connected disability.  38 U.S.C.A. §§ 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2009).

10.  The criteria for an evaluation in excess of 10 percent 
prior to October 26, 2007 and in excess of 20 percent since 
October 26, 2007 for status post left foot fifth 
metatarsophalangeal joint fracture with peroneal tendonitis 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5271, 5284 (2009).

11.  The criteria for an evaluation of 20 percent were met on 
April 2, 2007, not before; the criteria for an evaluation in 
excess of 20 percent for lumbosacral strain have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2009).

12.  The criteria for an evaluation in excess of 10 percent 
for cervical spine strain have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on her behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  
	
Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to increased rating claims, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), the United States Court of 
Appeals for Veterans Claims held that, pursuant to 38 U.S.C. 
§ 5103(a) (2008) (currently at 38 U.S.C. § 5103(a)(1)), a 
VCAA notice for an increased rating claim must include the 
following information:  (1) the VA must notify the Veteran 
that in order to substantiate a claim, he or she must provide 
(or ask the VA to obtain) medical or lay evidence 
demonstrating that his or her disability has worsened or 
increased in severity and the effect the worsening has had on 
his or her employment and daily life; (2) if the Veteran's 
current diagnostic code "contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied" by providing the evidence described above-the 
example provided was where a "specific measurement or test 
result" would be required-then the VA must give "at least 
general notice" of that requirement; (3) the VA must tell 
the Veteran that if he or she is assigned a higher rating, 
that rating will be determined by applying relevant 
diagnostic codes, which generally provide for disability 
ratings between 0-100%, "based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life"; and (4) the notice must also 
provide examples of the types of medical and lay evidence-
such as job application rejections-that the Veteran may 
submit (or ask the VA to obtain) "that are relevant to 
establishing [her or] his entitlement to increased 
compensation."

The United States Court of Appeals for the Federal Circuit 
issued a decision on appeal that vacated and remanded the 
decision of the Veterans Claims Court in Vazquez-Flores.  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 
2009).  In view of some potentially qualifying language 
included in the Federal Circuit's decision in vacating the 
CAVC's decision ("insofar as"), it appears that only the 
generic first, third, and fourth elements [contained in the 
CAVC's decision] are in fact required under the Federal 
Circuit's decision.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims held that in order to 
successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must 
provide a claimant notice of what is required to substantiate 
each element of a service-connection claim.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Accordingly, VA must 
both notify a claimant of the evidence and information that 
is necessary to reopen the claim and notify the claimant of 
the evidence and information that is necessary to establish 
his or her entitlement to the underlying claim for the 
benefit sought.

In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
those element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  In other words, the question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  
The basis for the denial in the prior decision can be 
ascertained from the face of that decision.  

VA has met all statutory and regulatory notice and duty to 
assist provisions.  Letters dated in June 2004, March 2006, 
May 2006, February 2007, September 2007, October 2007, 
November 2007, December 2007, June, 2008, July 2008, and 
November 2008 fully satisfied the duty to notify provisions. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 
Vet. App. at 183; Dingess, 19 Vet. App. at 473; Kent, 20 Vet. 
App. at 1.  Together, the letters informed the appellant of 
what evidence was required to substantiate the claims and of 
the appellant's and VA's respective duties for obtaining 
evidence, as well as how VA determines disability ratings and 
effective dates.  The letters also advised the Veteran that 
new and material evidence was needed to reopen claims of 
service connection for right foot pes planus, and by advising 
the Veteran of what was necessary to establish service 
connection effectively informed him of what was necessary to 
reopen his claims.  See Kent, 20 Vet. App. at 1.

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although 
that was not done in this case, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of her claim and 
given ample time to respond, but the AOJ also readjudicated 
the case after the notice was provided.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ).  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal as the timing error did not affect the essential 
fairness of the adjudication.  

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  

With respect to the service connection claims, the Veteran 
was accorded VA examinations which addressed the etiology of 
the veteran's claimed conditions in conjunction with a review 
of the claims file and physical examination of and interview 
with the Veteran.  Specifically, with respect to the 
veteran's claims for service connection for DDD of the 
cervical spine, DDD of the lumbar spine, the veteran was 
afforded a VA examination in April 2008 and an opinion was 
secured on May 23, 2008.  With respect to the veteran's 
claims for service connection for a left shoulder disability, 
bilateral knee disability, left ankle disability, the veteran 
was afforded a VA examination in March 2008.  With respect to 
the veteran's claim for service connection for left upper 
extremity disability, the veteran was afforded VA 
examinations in September 2004 and March 2008.  With respect 
to the veteran's claim for service connection for 
fibromyalgia, the veteran was afforded VA examinations in 
March 2008 and April 2008 and an opinion was secured on May 
23, 2008.

With respect to the increased rating claims, the Veteran was 
accorded VA examinations which addressed the severity of the 
veteran's service-connected disabilities in conjunction with 
a review of the claims file and physical examination of and 
interview with the Veteran.  Specifically, with respect to 
the veteran's claim for increased rating for cervicogenic 
headache disorder, the veteran was afforded VA examinations 
in May 2007, March 2008, and September 2008.  With respect to 
the veteran's claims for increased ratings for lumbosacral 
strain, status post left foot metatarsophalangeal joint 
fracture and peroneal tendonitis, and cervical spine strain, 
the veteran was afforded VA examinations in September 2004, 
May 2007, March 2008, and September 2008.
  
There is no objective evidence indicating that there has been 
a material change in the severity of the Veteran's service-
connected disorders since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The above VA examination reports are thorough; thus 
these examinations are adequate upon which to base decisions.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

New and Material Evidence

In a decision dated in January 2002, the RO denied the 
Veteran's claims for service connection for pes planus.  The 
Veteran did not perfect her appeal with respect to this 
decision.  A finally adjudicated claim is an application 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  See 38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).  Thus, the 
January 2002 decision is final.  

The Veteran's application to reopen her claim of service 
connection for right foot pes planus was received in April 
2004.  A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The Board notes that by an April 2005 rating decision, the RO 
declined to reopen the Veteran's claim of entitlement to 
service connection for pes planus.  On appeal, however, the 
Board must make its own determination as to whether any newly 
submitted evidence warrants a reopening of the claims.  This 
is important because the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claims on the merits.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The RO denied service connection for pes planus in January 
2002 on the basis that the veteran's pes planus existed prior 
to service and there was no evidence that the condition 
permanently worsened as a result of service.  At the time of 
the January 2002 rating decision, the evidence of record 
included service treatment records, VA medical records from 
March 2000 to June 2001, and VA examination dated in June 
2000 which diagnosed mild bilateral pes planus and a degree 
of hind foot valgus of the right foot.

Based on the grounds stated for the denial of service 
connection for pes planus in the January 2002 rating 
decision, new and material evidence would consist of evidence 
of evidence that the veteran's pes planus did not exist prior 
to service or that if the veteran's pes planus did exist 
prior to service, that it was aggravated by service.  

In this regard, additional evidence received since the 
January 2002 rating decision includes various medical records 
and statements from the veteran including personal hearing 
testimony in October 2006.  Numerous VA Podiatry Assessment 
Notes note decreased medial arch bilaterally and diagnosis of 
pes planus, but do not suggest that it did not preexist 
service or that it was aggravated by service.  

In regard to the evidence submitted since the January 2002 
rating decision, the Board finds the VA medical records, and 
statements and testimony of the Veteran, are neither 
cumulative nor redundant.  However, the Board has considered 
the evidence received since the January 2002 rating decision 
and finds that there is still no evidence that the Veteran's 
right foot pes planus did not exist prior to active service 
or was aggravated by active service.  As such, the Board 
finds that the evidence received subsequent to the January 
2002 rating decision does not raise a reasonable possibility 
of substantiating the claim.  

Accordingly, the Board finds that the evidence received 
subsequent to January 2002 rating decision is not new and 
material and does not serve to reopen the claim.  

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
first question that must be addressed, therefore, is whether 
incurrence of DDD of the cervical and lumbar spine, or 
current chronic left shoulder disorder, left upper extremity 
disorder, bilateral knee disorder or fibromyalgia is 
factually shown during service.  The Board concludes it was 
not.  

With respect to a left shoulder disorder, the service 
treatment records indicate that in December 1998, the veteran 
presented to sick call with report that a television set and 
stand fell on her.  The veteran complained of a sharp pain at 
her upper back and noted that it hurt with certain movement.  
Physical examination demonstrated mild trapezius tenderness.  
Assessment was mild trapezius strain.

The Board cannot conclude a "chronic" left shoulder 
condition or a left ankle condition was incurred during 
service.  Treatment for a disorder in service cannot be 
considered treatment for a chronic disorder unless there is 
some indication that a chronic disorder exists.   That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  On the 
clinical examination for separation from service in January 
1999, the Veteran's upper extremities, and lower extremities 
were evaluated as normal.  On the Report of Medical History 
completed by the veteran in conjunction with her discharge 
examination, she denied ever having swollen or painful 
joints, painful or "trick" shoulder.    

With respect to a bilateral knee disorder and fibromyalgia, 
the service treatment records are absent complaints, findings 
or diagnoses of any of these conditions during service.  On 
the clinical examination for separation from service, the 
Veteran's lower extremities were evaluated as normal.  On the 
Report of Medical History completed by the veteran in 
conjunction with her discharge examination, she denied ever 
having "trick" or locked knee.  With respect to DDD of the 
cervical spine and DDD of the lumbar spine, although the 
service treatment records indicate that the veteran presented 
numerous times for neck and back pain, they are absent 
diagnoses of DDD.  

Thus, there is no medical evidence that shows that the 
Veteran suffered from DDD of the cervical or lumbar spines, a 
bilateral knee disorder, or fibromyalgia during service. 

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury pursuant to 38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

In Allen, the United States Court of Appeals for Veterans 
Claims, hereafter "the Court" held that the term 
"disability", as used in 38 U.S.C.A. § 1110, refers to 
impairment of earning capacity and that such definition 
mandates that any additional impairment of earning capacity 
resulting from an already service-connected disability, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected disability, shall be service-connected.  Thus, 
pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310(a), when 
aggravation of a Veteran's nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability, such Veteran shall be compensated for the degree 
of disability, but only that degree over and above the degree 
of disability existing prior to the aggravation.

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
require that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.   See 71 
Fed. Reg. 52744 (2006). 

In this case, the appellant clearly has DDD of the cervical 
and lumbar spines.  MRI of the cervical spine in January 2007 
showed straightening of the lordosis with degenerative disc 
disease and disc ridge complex at C5-6 with reversal of the 
lordosis at this level.  MRI of the lumbar spine in October 
2005 showed early degenerative disc disease with no 
significant central stenosis appreciated.  The remaining 
question, therefore, is whether there is medical evidence of 
a relationship between the current DDD and the veteran's 
active military service or service-connected disability.

However, no medical professional has ever specifically 
related these conditions to the veteran's military service of 
to service-connected disabilities.  In April 2008, Dr. J.A.P. 
stated, "In regards to early degenerative disk disease that 
is found on an MRI, this can be a normal variant and does not 
always suggest a diagnosis.  However if a diagnosis of a mild 
degenerative disk disease is given to the veteran, regarding 
its relation to the service-connected lumbar strain, it is 
less likely than not that the lumbar strain is the cause of 
the degenerative disc disease.  Therefore the early 
degenerative disk disease seen on the lumbar spine MRI on 
October 4, 2005 is unrelated to the service-connected lumbar 
strain.  I also do not feel that the service-connected lumbar 
strains have aggravated the degenerative disk disease.

Dr. J.A.P. also stated, "In relation to question ... regarding 
service connection for degenerative disk disease of the 
cervical spine as secondary to service-connected cervical 
strain:  In regard to the cervical spine MRI which shows 
degenerative disk disease and disk ridge spurring at C5-C6 in 
relation to the cervical sprain, I do not feel that the 
cervical degenerative disk disease is caused by the service-
connected cervical sprain/strain.  I do not feel that the 
cervical strain has aggravated the cervical degenerative disk 
disease. 

In May 2008, after a review of the claims file, Dr. S.J.M. 
stated, "The history of degenerative disk disease of the 
lumbar spine refers to an early degenerative disk, which is 
found on the MRI and which may be a normal variant.  In view 
of the veteran's age and the relationship between the strain 
and the MRI findings, it would be in question.  It is less 
likely than not that the veteran's service-connected lumbar 
spine was involved in the etiology of the present 
degenerative disk disease and is most likely unrelated to 
service-connected conditions."  Dr. S.J.M. also stated, "... 
the current diagnosis of degenerative disk disease of the 
cervical spine is not caused by her service-connected 
cervical strain.  It is not at least as likely as not that 
the current condition is related to the service injury.  It 
is most likely due to factors unrelated to her service-
connected conditions.  As with the lumbosacral diagnosis, it 
is not possible from the records available to determine what 
is the earliest date of onset based on medical evidence.

Thus, the record is absent evidence of in-service incurrence 
of DDD of the cervical or lumbar spines, evidence of 
continuity of symptomatology, and medical evidence of a nexus 
between military service and currently diagnosed DDD and 
between a service-connected disability and currently 
diagnosed DDD. 

With respect to complaints related to the left shoulder and 
left upper extremity, in April 2007, the veteran reported for 
initial treatment plan with complains of pain in neck 
radiating down to shoulder blade and upper trapezius with 
numbness.  Assessment was soft tissue dysfunction, decrease 
in functional mobility due to ongoing neck complaints, 
decrease in bilateral upper extremity flexibility and 
decrease in muscle strength and endurance.

In November 2007, the veteran reported left shoulder pain 
since March 2007 after physical therapy session.  The veteran 
also complained of pain in left arm, left hand fingers, and 
left wrist.  The veteran reported localized pain to posterior 
aspect of shoulder.  The veteran denied numbness and tingling 
or right upper extremity symptoms.  Left shoulder examination 
was normal with full range of motion that was symmetric, 
negative neer/Hawkins/apprehension testing.  Impression was 
left shoulder pain, suspect muscle spasm/core weakness.

EMG conducted in January 2008 was normal.  There was no 
concrete electrical evidence of a left median mononeuropathy 
or of cervical radiculopathy.  

The veteran underwent VA examination in March 2008.  She 
reported left shoulder, arm, left wrist and left hand pain 
and occasional numbness and tingling.  The veteran also 
reported normal EMGs.  On peripheral nerve examination, the 
veteran demonstrated 5/5 biceps, triceps, wrist extension, 
wrist flexion.  She had normal symmetrically deep tendon 
reflexes throughout and her sensation to touch appeared to be 
intact.  There was no evidence of any muscle atrophy noted or 
evidence of clonus or myopathic type signs.  On physical 
examination, the veteran demonstrated full motion without 
painful limitation of shoulders, elbows and wrists.  X-rays 
of the left shoulder, left elbow, and left hand were within 
normal limits.  Impression was normal left shoulder, normal 
elbows, normal wrists and no left upper extremity 
radiculopathy.  EMG showed no causalgia from cervical spine 
strain.  The examiner noted that the veteran did appear to 
have insertional muscular myofacial type pain throughout the 
trapezial region bilaterally of the upper shoulder region, 
consistent with a myofascial and fibromyalgia type pain.  The 
examiner noted, "...Her pains appear to be related more 
consistent with fibromyalgia type discomfort.  I do not think 
these pains are due to or aggravated by her service connected 
conditions.  I think this is a separate diagnosis, which I 
feel encompasses her multiple joint aches.       

In April 2008, a Neurology Attending Note indicates that the 
veteran reported left hand pain, worse with typing and 
certain other positions.  The veteran also reported left hand 
weakness but no numbness or tingling in the hands except when 
she wears tight gloves, and then her left fingers "feel 
funny".  EMG was normal and there was no evidence of carpal 
tunnel syndrome or radiculopathy.  Physical examination 
demonstrated no weakness in arms and specifically no weakness 
in the hand intrinsics, opponens, finger flexors or 
extensors.  Deep tendon reflexes were 2 and symmetric in the 
arms and no abnormalities of pin or vibration in the 
arms/hands.  Spurling was negative.  Impression was left arm 
and hand pain.  EMG negative.  DDX:  structural problem in 
the arm/hand, cervical radiculopathy with a negative EMG 
possible.

The veteran reported at the September 2008 VA examination 
that in the past, she had had some physical therapy and 
started noticing some tingling in the left hand after a 
therapy session where the therapist had done some work on her 
right scapula.  The veteran reported that since then she had 
been having left shoulder pain as well as tingling in her 
left hand which was noticeable when she is doing any 
continuous grasping or any lifting.  The veteran also 
reported increased pain when carrying her book bag over her 
left shoulder.  Physical examination demonstrated that she 
was carrying a book bag that weighed roughly 15 pounds over 
her left shoulder with ease with no evidence of any weakness, 
strain, or discomfort.  

With respect to the veteran's complaints of bilateral knee 
pain, in December 2006, the veteran was diagnosed with 
"increased suggestibility" and it was noted that during 
examination, suggestion was made of "early knee arthritis" 
which resulted in new history regarding knee pain.  In April 
2007, the veteran reported for initial treatment plan.  
Physical examination demonstrated range of motion within full 
limits with crepitation and pain at end range.  On VA 
examination in March 2008, the veteran walked with a normal 
appearing gait.  Range of motion of both knees was within 
normal limits without painful limitation.  X-rays were within 
normal limits.  Impression was normal bilateral knees.

The Board acknowledges the Veteran's assertions that she has 
experienced pain in her left shoulder and both knees and 
pain, numbness, and tingling in her left upper extremity.  
However, pain, numbness, and tingling are just reported 
symptomatology.  Without a recognized injury or disease 
entity, VA is not authorized to award compensation for 
reported symptomatology.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a) (Service connection is awarded for "a particular 
injury or disease resulting in disability..."); see also 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); aff'd 
in part sub nom.   Sanchez-Benitez v. Principi, 259 F.3d 
1356, 1363 (Fed. Cir. 2001) (The CAVC held that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.)  

In the absence of competent evidence which suggests that the 
Veteran's left shoulder pain, bilateral knee pain, or left 
upper extremity complaints constitute a chronic disability, 
the Board has no basis on which to consider the Veteran's 
complaints as more than medical findings or symptoms.  The 
Veteran's own assertions to the contrary do not constitute 
competent medical evidence in support of her claim.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Absent a showing of a current chronic disability which could 
be related to service, entitlement to service connection for 
a left shoulder disability, a bilateral knee disability, and 
a left upper extremity disability must be denied.

With respect to fibromyalgia, in March 2008, Dr. J.A.P. 
opined, "Her pains appear to be related more consistent with 
fibromyalgia type discomfort.  I do not think these pains are 
due to or aggravated by her service connected conditions.  I 
think this is a separate diagnosis, which I feel encompasses 
her multiple joint aches.  I do feel that the fibromyalgia 
diagnosis may have 

In April 2008, Dr. J.A.P. stated, "It does appear that based 
on the American College of Rheumatology specific criteria 
there is not sufficient evidence for a diagnosis of 
fibromyalgia.  Therefore, the question of service connection 
for fibromyalgia secondary to service-connected lumbosacral 
and cervical strains, it is unrelated that the lumbosacral 
and cervical strains would have caused any diagnosis of 
fibromyalgia."

In May 2008, Dr. S.J.M. stated, "No fibro[]myalgia found, 
Criteria not met.  There is no relationship between 
lumbosacral and cervical strain being involved in the 
etiology of any fibromyalgia."

Although the Veteran contends that she suffers from DDD of 
the cervical and lumbar spine, chronic left shoulder 
disorder, left upper extremity disorder, bilateral knee 
disorder, left ankle disorder and fibromyalgia related to her 
military service, as a layperson, she is not competent to 
offer opinions on medical causation and, moreover, the Board 
may not accept unsupported lay speculation with regard to 
medical issues.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claims for 
service connection, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  

Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The Veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for status post fifth metatarsophalangeal joint 
fracture of the left foot.  As such, it is not the present 
level of disability which is of primary importance, but 
rather the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

When, as with the issues of entitlement to increased 
evaluations for lumbar spine strain and cervical spine 
strain, the Veteran is requesting a higher rating for an 
already established service-connected disability, the present 
disability level is the primary concern and past medical 
reports do not take precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, 
"staged" ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007)

The veteran's status post left foot metatarsophalangeal joint 
fracture and peroneal tendonitis, has been rated as 10 
percent disabling prior to October 26, 2007 and as 20 percent 
disabling since October 26, 2007 pursuant to Diagnostic Codes 
5024-5284.  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen. 38 C.F.R. § 4.27 (2009).  In this case, Diagnostic 
Code 5024 refers to tenosynovitis and Diagnostic Code 5284 
refers to other foot injuries.

Diagnostic Code 5024, instructs the rater to evaluate 
tenosynovitis based on limitation of motion of the affected 
parts, as degenerative arthritis (except in cases involving 
gout, which is not here demonstrated).

Under Diagnostic Code 5003, degenerative arthritis, 
established by X-ray findings, will be rated based on 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved. Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  

Under the criteria of Diagnostic Code 5284, a 10 percent 
rating is warranted for a moderate foot injury; a 20 percent 
rating is warranted for a moderately severe foot injury; and 
a 30 percent rating is warranted for a severe foot injury.  
The note following Diagnostic Code 5284 provides that a 40 
percent rating is warranted where there is actual loss of use 
of the foot.  The Board observes that the words "moderate", 
"moderately severe" and "severe" are not defined in the 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  It 
should also be noted that use of descriptive terminology such 
as "mild" by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2009).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion, a 20 percent evaluation will 
be assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbation. A 10 percent evaluation will be 
assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups. 38 C.F.R. § 
4.71a, Diagnostic Code 5003.

The VA General Counsel noted in a precedent opinion dated 
August 14, 1998, that Diagnostic Code 5284 is a more general 
Diagnostic Code under which a variety of foot injuries may be 
rated; that some injuries to the foot, such as fractures and 
dislocations for example, may limit motion in the subtalar, 
midtarsal, and metatarsophalangeal joints; and that other 
injuries may not affect range of motion.  Thus, General 
Counsel concluded that, depending on the nature of the foot 
injury, Diagnostic Code 5284 may involve limitation of motion 
and, therefore, require consideration under 38 C.F.R. §§ 4.40 
and 4.45.  VAOPGCPREC 9-98.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion. Disability of the 
musculoskeletal system is the inability to perform normal 
working movement with normal excursion, strength, speed, 
coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part that 
becomes disabled on use must be regarded as seriously 
disabled. A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, through atrophy, 
for example. 38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations. The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups. 38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

The Board has reviewed all the medical evidence since April 
30, 2003 pertaining to the veteran's service-connected left 
foot disability.

VA podiatry assessment in April 2004 indicates that the 
veteran complained of pain in the area of the lateral aspect 
of the foot and leg.  Physical examination demonstrated a pop 
along peroneal tendons of the left foot most pain at 
insertion and pain with eversion against resistance to area 
of peroneals.  Diagnoses of left foot peroneal brevis 
tendonitis and posterior tibialis tendon dysfunction were 
rendered.  The examiner also diagnosed pes planus, which is 
not a service-connected disability.  In July 2004, the 
veteran reported that pain level was 3/10.

A July 2004 private medical record indicates that the veteran 
left ankle demonstrated 4/5 strength on inversion and 
eversion and was tender along lateral dorsal foot.  Peroneal 
tendon was non-tender and the subluxation test was negative.  
Left dorsiflexion was -5.  Impression was weak inversion and 
eversion left ankle with limited dorsiflexion.  

X-rays in August 2004 of the left foot and ankle demonstrated 
slight soft tissue prominence of lateral aspect of foot and 
no fractures, dislocations, or significant arthritis changes 
noted.  Moderate hammer toe deformity of fourth and fifth 
digits, which is not a service-connected disability, was also 
diagnosed.  

In September 2004, the veteran underwent VA examination.  The 
veteran reported that she had been on Naproxyn, Ibuprofen, 
and Aleve and that none of the nonsteroidal anti-inflammatory 
had given her relief.  She reported that she still got some 
occasional soreness and stiffness in the area of the 
fracture.  The veteran denied the use of a cane or a walker 
for ambulation.  Physical examination of the veteran's left 
ankle demonstrated full range of motion without pain.  She 
did have some tenderness to palpation along the base of the 
fifth metatarsal and some mild tenderness to palpation along 
the peroneal tendon as it tracts through the distal fibula.  
The veteran demonstrated normal inversion, eversion without 
pain and good strength of her posterior tibial and peroneal 
tendons.  Her left foot was noted to be otherwise 
neurovascularly intact.  X-ray indicated slight soft tissue 
prominent in the lateral aspect of the foot, moderate 
hammertoe deformity of the fourth and fifth digits, and no 
fracture, dislocation or arthritic changes.  Diagnosis was 
mild residual post fifth metatarsophalangeal joint fracture.

VA podiatry assessment notes dated in May 2005 and June 2005 
indicate suspected left lateral ankle instability.

The veteran presented in September 2005 for PM&R Initial 
Treatment Plan Certification.  The veteran was referred by 
podiatry for left ankle pain.  The veteran complained of mild 
to moderate pain, worse at night, progressively worse since 
1998.  The veteran complained of left lateral dorsum dullness 
to touch, bilateral plantar pain when standing too long, and 
no increased pain with weight bearing.  The pain was noted by 
increase by walking, going up stairs, standing for long 
periods of time.  Physical examination demonstrated that the 
veteran was ambulatory with good balance, and normal muscle.

MRI in November 2005 demonstrated abnormal signal and edema 
with cystic degeneration involving the distal left tibia 
posteriorly.  Findings consistent with associated 
degenerative changes and non-displaced fracture.  Medial 
tendon group appeared normal and no abnormal signal in the 
peroneal tendon group.  Achilles tendon intact.  No focal 
abnormal signal in the rest of the bones throughout the foot.  

X-rays of the left ankle in December 2005 demonstrated no 
evidence of fracture of bony displacement.  The joint space 
appeared to be normal.  X-rays of the left foot in February 
2006 showed no remarkable change compared with previous 
August 2004 x-rays.  X-rays of the left ankle and left tibia 
and fibula in February 2006 were within normal limits. 

VA podiatry assessment note dated in January 2006 indicates 
that the veteran reported that the common peroneal nerve 
injection that she received at clinic appointment worked 
until she left the clinic and the pain came back.  The 
veteran reported that the pain was exacerbated by standing 
and walking, and that the pain is the worst when she is 
standing in one position and that the pain involved area of 
lateral aspect of foot and leg and rated the pain 6/10.  

VA podiatry assessment in February 2006 indicates that the 
veteran complained of "stiffness" and achiness to left 
ankle in the morning or after prolonged stating.  

VA podiatry assessment in August 2006, a negative tinel's was 
demonstrated at intermediate dorsal cutaneous and sural 
nerves and common peroneal nerves.  Impression was ankle 
joint degenerative joint disease, peroneus brevis tendinitis 
and peroneus longus tendinitis.

In August and November 2006, the veteran complained of an 
aching pain that comes and goes with little relief and that 
upon dorsiflexion of her toes, the pain is increased along 
the ankle joint.

An MRI conducted in January 2007 showed degenerative joint 
disease in the midfoot and hind foot.  Small effusion on the 
ankle joint.  Mild tenosynovitis of the PTT, FDL and FHL 
tendons.  Peroneal and Achilles tendons appear intact.  
Abnormal signal and edema along the posterior and distal 
tibia most likely cystic degenerative changes although 
healing fracture could not be ruled out.  The abnormality 
extends to the cortex along the posterior-lateral tibia at 
the joint.  Edema over the posterior talofibular ligament and 
a sprain cannot be ruled out.  

In February, April, and June 2007 the veteran reported that 
under stress, her ankle felt like it was "popping".  In 
June 2007, an STJ injection of lidocaine, marcain, and 
decadron was given.  

The veteran underwent VA examination in May 2007.  Physical 
examination demonstrated no swelling, no erythema, and no 
deformity.  The veteran had tenderness to palpation over the 
base of the fifth metatarsal and also on the lateral aspect 
along the calcaneus along the insertion of the Achilles 
tendon.  She had no pain with palpation over the course of 
the peroneal tendon or over the anterior talofibular 
ligament.  Deep tendon reflexes were 1+ and equal bilaterally 
in the Achilles.  There was no clonus.  On Babinski, toes 
were downgoing.  The examiner noted that the veteran had 
decreased plantar flexion on the left secondary to pain in 
the metatarsals but then noted that ranges of motion were 
normal without limitations.  There was no pain over the 
forefoot or with anterior drawer.  X-rays showed normal left 
ankle without fracture, dislocation or significant arthritis.  
Impression was left foot strain; x-ray is normal.  The 
examiner noted that the veteran did have some pain and 
discomfort with only some minor residuals and that for fear 
of pain, the examiner was unable to fully assess the 
veteran's functional impairment but it was noted that she 
appeared to be walking just fine without any limp during her 
physical examination in the room and both to and from.

In August, October, and December 2007, the veteran complained 
of increased pain when flexing her toes on the left foot.

The veteran underwent VA examination in March 2008.  She 
described pain in the lateral aspect of the foot and in the 
lateral aspect of the ankle.  On examination of the left 
foot, the veteran demonstrated mild tenderness to palpation 
along the base of the fifth metatarsal and mild tenderness to 
palpation along the peroneal tendon around the ankle and 
posterior aspect of the fibula.  There appeared to be no 
evidence of left ankle instability, and she demonstrated 
normal range of motion of dorsiflexion, plantar flexion, 
inversion, and eversion without painful limitation.  There 
was also normal alignment of Achilles tendon.  Impression was 
left fifth metatarsal fracture with mild left peroneal 
tendonitis resulting in a mild left ankle condition.  X-rays 
of the left foot showed no evidence of any significant 
residual deformity of the fifth metatarsal region and x-ray 
of the left ankle was normal.  Impression was healed left 
fifth metatarsal fracture with mild left peroneal tendonitis 
resulting in a mild left ankle condition.  No popliteal nerve 
inflammation found.  Mild congenital bilateral pes planus.

The veteran underwent VA examination in September 2008.  The 
veteran stated that her left foot was hypersensitive to 
touch.  The left foot and ankle demonstrated no swelling, no 
erythema, and no deformity.  She had full range of motion of 
the ankles without painful limitation - 15 degrees of 
dorsiflexion, 50 degrees of plantar flexion.   Inversion and 
eversion were normal without painful limitation, and strength 
was 5/5 against resistance.  There was no fatigability 
appreciated with repetitive motion, with inversion, eversion, 
dorsiflexion, or plantar flexion.  The veteran had full 
sensation to light touch along the medial, lateral, dorsal, 
and plantar surfaces of the foot.  The veteran did have 
tenderness with palpation along the course of the peroneal 
tendon at the base of the fifth metatarsal.  She also had 
some discomfort over the anterior talofibular ligament.  
There was no pain with palpation over the medial or lateral 
malleolus.  There was a negative anterior drawer and a 
negative grind test.  There was no pain with palpation along 
the Achilles, the Achilles tendon was well defined and 
intact, and there was normal alignment of Achilles tendons.  
There was no abnormal weight bearing or functional 
limitations or pain on manipulation of feet.  The impression 
was completely healed fifth metatarsal fracture and noted 
that the veteran essentially had a negative examination of 
the feet and ankles and that no neurological findings were 
found on examination.

The evidence of record does not support the assignment of an 
evaluation in excess of 10 percent prior to October 26, 2007 
or in excess of 20 percent since October 26, 2007 under 38 
C.F.R. § 4.71a, Diagnostic Code 5284.  The Board acknowledges 
the veteran's report of continuing pain of the foot and 
around the ankle, left ankle popping, and problems with some 
activities of daily living.  The objective evidence, however, 
does not support a finding that the veteran's left foot 
disability was moderately severe anytime prior to October 26, 
2007 or severe at any time during the appeal period.  In 
fact, the veteran's disability was assessed as "mild" 
residual post fifth metatarsophalangeal joint fracture in 
September 2004 and as "mild" left peroneal tendonitis 
resulting in "mild" left ankle condition in September 2008. 

The Board has also considered whether the veteran would be 
entitled to higher evaluations under other diagnostic 
criteria related to the foot.  However, many of these 
diagnostic codes do not apply.  For instance, as the 
veteran's pes planus has not been service-connected, an 
increased evaluation pursuant to Diagnostic Code 5276 is not 
warranted; there is no evidence that the veteran suffers from 
acquired claw foot (pes cavus) (Diagnostic Code 5278); and 
higher evaluations are not warranted under Diagnostic Code 
5283 in the absence of malunion or nonunion of the tarsal or 
metatarsal bones.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5283. 

The Board has also considered whether the veteran would be 
entitled to higher evaluations under other diagnostic 
criteria related to the ankle.  However, the evidence has not 
demonstrated ankylosis (Diagnostic Code 5270), malunion of os 
calcis or astragalus (Diagnostic Code 5273), or 
astragalectomy (Diagnostic Code 5274).  In addition, the 
evidence does not demonstrate moderate or marked limitation 
of ankle motion (Diagnostic Code 5271).  Normal ankle 
dorsiflexion is to 20 degrees.  Normal ankle plantar flexion 
is to 45 degrees.  38 C.F.R. § 4.71a; Plate II.  At the VA 
examinations in September 2004, March 2008, and September 
2008, the veteran demonstrated full range of ankle motion.  
As noted above, at the May 2007 VA examination, the examiner 
noted that the veteran had decreased plantar flexion on the 
left secondary to pain in the metatarsals but then noted that 
ranges of motion were normal without limitations.

Consideration has also been given to whether increased 
evaluations are warranted for the veteran's left foot 
disability on the basis of functional impairment and pain.  
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. at 204.  The Board acknowledges the veteran's complaint 
of pain with any prolonged standing or walking.  At the May 
2007 VA examination, the examiner noted that the veteran did 
have some pain and discomfort with only some minor residuals 
and that for fear of pain, the examiner was unable to fully 
assess the veteran's functional impairment but noted that she 
appeared to be walking just fine without any limp during her 
physical examination in the room and both to and from.  At 
the March 2008 VA examination, the examiner noted that there 
appeared to be additional functional impairments secondary to 
weakness, fatigability, or incoordination.  At the September 
2008 VA examination, the examiner noted that there was no 
fatigability appreciated with repetitive motion with 
inversion, eversion, dorsiflexion, or plantar flexion.

With respect whether service connection and a separate rating 
should be assigned for the veteran's left ankle disability, 
as noted above, in April 2005, the RO granted service 
connection for status post fifth metatarsophalangeal joint 
fracture with mild peroneal tendonitis.  In the June 2008 
rating decision, the RO explained that the veteran's left 
ankle symptoms, shown as tenderness of the peroneal tendon 
around the left ankle, were considered with the evaluation of 
the service-connected foot disability.  The Board notes that 
the July 2009 statement of the case denied entitlement to 
service connection for left ankle condition as the evidence 
failed to show that the veteran has been clinically diagnosed 
with any current, chronic left ankle disability.  The 
diagnoses relating the veteran's ankle pain, specifically the 
left foot peroneal brevis tendinitis and the peroneal longus 
tendinitis although relating to the ankle, are also foot 
disorders and have been determined as such by the RO. 

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25 (2009).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14 (2009).  A 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of her earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 
U.S.C.A. § 1155).  However, if a veteran has separate and 
distinct manifestations attributable to the same injury, they 
should be compensated under different diagnostic codes.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 
Vet. App. 225, 230 (1993).  

A June 2001 VA medical record noted lateral ankle 
instability/ligamentous laxity left foot.  A July 2004 
private medical record noted weak inversion/eversion, left 
ankle with limited dorsiflexion.  VA podiatry assessment 
notes dated in May 2005 and June 2005 indicate suspected left 
lateral ankle instability.

However, in March 2008, there appeared to be no evidence of 
left ankle instability.  In September 2008, anterior drawer 
test was negative and inversion and eversion were normal 
without painful limitation, and strength was 5/5 against 
resistance.  Thus, there is no objective evidence of any 
symptoms other than ankle pain, which has been accounted for 
in the rating for the veteran's left foot disability.

As such, the Board finds that the veteran does not have a 
left ankle disability with manifestations separate and 
distinct from service-connected status post fifth 
metatarsophalangeal joint fracture.  Thus, a separate rating 
for the veteran's left ankle disability is not warranted.

The veteran's lumbosacral strain has been rated as 10 percent 
disabling prior to December 20, 2007 and as 20 percent 
disabling since December 20, 2007.  The veteran's cervical 
spine strain is rated as 10 percent disabling.

The rating criteria for diseases and injuries of the spine 
are contained in 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243 (for, respectively, vertebral fracture or dislocation; 
sacroiliac injury and weakness; lumbosacral or cervical 
strain; spinal stenosis; spondylolisthesis or segmental 
instability; ankylosing spondylitis; spinal fusion; 
degenerative arthritis of the spine; and intervertebral disc 
syndrome).  With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, the 
following apply:

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height warrants a 10 percent rating.

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent rating.

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine warrants a 
30 percent rating.

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent rating.

Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.

Unfavorable ankylosis of the entire spine warrants a 100 
percent rating.

Note (1):Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):(See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3):In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4):Round each range of motion measurement to the 
nearest five degrees.

Note (5):For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6):Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under §4.25.

The Board initially notes that service connection is not in 
effect for intervertebral disc syndrome.  As noted above, the 
Board has denied service connection for DDD or the lumbar and 
cervical spines.

In order for an increased evaluation to be warranted for the 
veteran's service-connected lumbar spine strain prior to 
December 20, 2007, the veteran must show forward flexion of 
the thoracolumbar spine between 31 and 60 degrees or the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis, or ankylosis.

In order for an increased evaluation to be warranted for the 
veteran's service-connected lumbar spine strain since 
December 20, 2007, the veteran must show forward flexion of 
the thoracolumbar spine 30 degrees or less or ankylosis.

In order for an increased evaluation to be warranted for the 
veteran's service-connected cervical spine strain, the 
veteran must show forward flexion of the cervical spine 
between 16 and 30 degrees; or, the combined range of motion 
of the cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis, or ankylosis.

The Board has reviewed all the medical evidence since March 
8, 2005 pertaining to the veteran's service-connected lumbar 
spine and cervical spine disabilities.

In June 2005, the veteran reported neck pain back of neck and 
sides and back pain improved with back support.  The veteran 
reported that the main pain was in the middle of the back and 
questionable radiation into left foot and left leg weakness.  
X-rays of the cervical and lumbar spines were normal.    

In September 2005, the veteran reported that her back was 
"not that bad", that she had radiating left leg pain and 
that her left thigh hurt when she was sitting in a hard 
chair.  The veteran reported that her back was not worse with 
climbing up and down stairs or on transfers but that it did 
hurt when she didn't have any back support.  The veteran also 
reported mild pain of the neck-midline, bilateral trapezius, 
and her left lateral neck.  The veteran stated that she had a 
lot of tension in her neck.  

October 2005 MRI of lumbar spine showed early degenerative 
disc disease with no significant central stenosis appreciated 
and early facet joint disease at L5-S1.

In December 2006, the physician noted that negative clinical 
examination suggested non-organic cause for pain, increased 
lordosis was possible organic cause of back pain, and 
questionable somatization.

A January 2007 MRI of the cervical spine showed normal 
alignment, straightening of the lordosis with degenerative 
disc disease, and disc ridge complex at C5-6 with reversal of 
the lordosis at that level.  No gross central stenosis or 
focal abnormal signal in the cord or vertebrae were noted.

In April 2007, the veteran complained of pain at the 
posterior of her neck, left greater than right, radiating 
down to shoulder blade and upper trapezius with numbness.  
She also complained of lower back pain radiating down to 
bilateral hips, legs, and feet.  She described her pain as a 
constant, sharp pain aggravated by lifting, quick movements, 
moving in an uncertain way, walking, changing positions, and 
negotiating stairs.  Pain was reportedly decreased by rest 
and medication.  Physical examination showed the right 
shoulder elevated moderate tenderness at cervical paraspinal, 
upper trapezius, deltoid and moderate tenders at lumbar 
paraspinal and mild scoliosis at lumbar spine on the right.  
The veteran demonstrated full motion except lateral flexion 
and rotation 30 percent limited motion secondary to pain.  
Lumbar spine motion was limited 50 percent in flexion, 
extension, lateral flexion and rotation.  Muscle testing 
showed hip flexion 4/5 and abduction 4/5, bilateral quad 4/5 
and hamstring 4+/5.  

In May 2007, the veteran underwent VA examination.  The 
veteran reported having back and neck pain ever since injury 
in the military in 1997.  The veteran stated that it was 
worse with exercise, doing any type of lifting at 10 pounds 
or more, and that she was having pain in the left side of her 
neck.  The veteran reported pain and discomfort in her lower 
back and difficulty with lifting and sitting in a chair 
without support.  The veteran denied loss of control of her 
bowel or bladder, weakness, and use of any braces or a 
walker.  The veteran also denied numbness.  

Physical examination demonstrated that she walked with a 
normal gait carrying a book bag without any difficulty.  
Examination of cervical spine showed that she had full range 
of motion, full flexion and extension without pain.  With 
lateral bending, she could bend right and left 30 degrees 
without pain.  However, she did cheat up her shoulders to 
reach her ear bilaterally.  Rotation was full without pain.  
Negative Spurling test bilaterally.  She had some discomfort 
with palpation along the occipital region as well as at the 
base of the cervical spine on the dorsal spinous process and 
paraspinal regions and along the scapula, mostly on the left 
side.  There was some tightness appreciated in the trapezius 
muscles bilaterally.

Examination of the lumbar spine showed no swelling and no 
erythema.  The veteran had an exaggerated lordosis of the 
lumbar spine as well as some tenderness with palpation at the 
upper lumbar/lower thoracic region and the left paraspinal 
region.  The veteran also had some discomfort along the 
posterosuperior iliac spine on the left and also the 
sacroiliac joint on the left.  The veteran demonstrated 
negative straight leg raise, negative bowstring, and negative 
Lasegue test.  Flexion was to 70 degrees with pain at 70 
degrees, extension was to 20 degrees without pain.  Lateral 
bending was 30 degrees bilaterally, and rotation was 40 
degrees bilaterally without any pain or discomfort.  The 
veteran would not walk on her toes secondary to fear of pain 
in her left foot, but she could walk on her heels and did a 
deep knee bend without difficulty or incoordination. 

X -rays of the lumbar spine showed loss of some lumbar 
lordosis, a slightly higher sacral angle, and some minimal 
degenerative changes in the facet joints of L5-S1 but was 
otherwise essentially negative.  No spondylolysis, no 
spondylolisthesis, and no fractures.  Impression was cervical 
neck strain and lumbar back strain.  The examiner noted that 
the ranges of motion during passive, active, and three 
repetitive motions were the same and there was no additional 
functional impairment due to pain, weakness, fatigability, 
incoordination, or flare-ups.  The examiner noted that the 
veteran used no assistive devices and had no incapacitiating 
episodes or radiation of pain and no neurologic findings or 
effect on the usual occupation or daily activities.

In December 2007, the Veteran complained of weakness of the 
left upper extremity, pain on the neck and upper trapezius 
and denied any bowel or bladder involvement.  The veteran's 
cervical spine demonstrated full motion with pain at the end 
range of flexion, rotation.  The veteran's lumbar spine 
demonstrated flexion to 40 degrees and extension to 20 
degrees.  There was positive straight leg raise bilaterally 
and negative Spurling's test.

The veteran underwent VA examination in March 2008.  The 
veteran complained of pain in the lower back and upper back 
and neck region.  Physical examination demonstrated that she 
walked with a normal appearing gait and was able to toe raise 
and heel raise.  With respect to the lumbar spine, flexion 
was to 80 degrees with minimal discomfort at 90 degrees, 
extension was to 30 degrees without painful limitation, 
lateral flexion was to 30 degrees bilaterally with minimal 
discomfort at 30 degrees, rotation was to 30 degrees 
bilaterally with minimal discomfort.  There were no 
paraspinal musculature spasms noted.  With respect to the 
cervical spine, flexion was to 40 degrees without painful 
limitation, extension was to 45 degrees without painful 
limitation, lateral bending was to 40 degrees bilaterally 
without painful limitation and rotation was to 60 degrees 
bilaterally with minimal discomfort at 60 degrees.  On 
peripheral nerve examination, she had 5/5 biceps, triceps, 
wrist extension, wrist flexion which is normal.  She also had 
5/5 quadriceps, hamstrings, and normal symmetrically deep 
tendon reflexes throughout.  Her sensation to light touch 
appeared to be intact and there was no evidence of clonus or 
myopathic type signs.  X-rays of the lumbar spine were within 
normal limits.  

Impression was stable lumbosacral strain, x-ray was normal, 
no evidence of lumbar spine degenerative disease and minimum 
cervical spine degenerative arthritis, stable, x-ray shows 
minimal spur of C6 and C7, minimal narrowing of the disc 
space between C5 and C6, this is the same condition as 
previously described as cervical strain.  The examiner noted 
that the strain did not cause of aggravate the arthritis.  
The examiner also noted that the veteran appeared to have no 
evidence of spasms of the cervical, thoracic, or lumbar 
spines but had some mild paraspinal musculature pain the 
lumbar region.  In addition, the examiner noted that there 
appeared to be no additional functional impairments secondary 
to weakness, fatigability or incoordination.

The veteran underwent VA examination in September 2008.  The 
veteran complained of continued chronic cervical and lumbar 
pain but denied any radicular symptoms from either.  She 
stated that she gets pain at the base of her neck and on the 
lateral aspect of her neck particularly exacerbated when she 
is doing any continued activity with her head in an 
unsupported position.  The veteran reported that the pain 
comes on mostly if she is doing any reading with her neck 
flexed or extended somewhat forward and she gets pain at the 
base of the neck or she feels cramping.  The veteran denied 
any pain with coughing or sneezing.  The veteran also 
reported that she has increased pain when carrying her book 
bag over her left shoulder or if she is carrying her book bag 
that has wheels.  The veteran denied any weakness or any loss 
of control of her bowel or bladder.  The veteran also 
reported chronic back pain that she described as a stiffness 
which seems to come on at the base of her back with motion in 
any direction, worse with doing any lifting or carrying.  The 
veteran denied pain with straining/going to the bathroom, 
coughing, or sneezing. 

Physical examination demonstrated that she walked with a 
normal gait.  She was carrying a book bag that weighed 
roughly 15 pounds over her left shoulder with ease.  There 
was no evidence of weakness, strain, or discomfort.  

Examination of the cervical spine demonstrated forward 
flexion with her chin touching her chest without painful 
limitation and extension to 45 degrees without painful 
limitation.  The examiner noted that with the shoulders in a 
relaxed position, the veteran seemed to accomplish it well 
without any pain or discomfort.  The veteran also had 30 
degrees of lateral bending bilaterally and 70 degrees of 
rotation bilaterally without painful limitation.  The veteran 
had no pain with axial compression.  She had a negative 
Spurling test bilaterally.  She had no pain with palpation 
along the dorsal spinous processes or the paraspinal regions 
or in the trapezius bilaterally.  No increased muscle tone 
and no atrophy was appreciated.  The veteran had 5/5 
strength, full sensation to light touch, and deep tendon 
reflexes were 2+ and equal bilaterally.  The examiner noted 
essentially normal examination of the cervical spine.

Examination of the lumbar spine demonstrated no swelling, no 
erythema, and no deformity.  There was no increased muscle 
tone and no pain with palpation along the dorsal spinous 
processes or paraspinal regional bilaterally.  There was no 
pain with palpation over the posterosuperior iliac spine or 
sacroiliac joints bilaterally.  Flexion was to 80 degrees 
without pain, extension was to 30 degrees without pain, 
lateral bending was 30 degrees bilaterally without pain, and 
rotation was 45 degrees bilaterally without painful 
limitation.  The veteran could walk on her toes, walk on 
heels, and deep knee bend.  There was a negative straight leg 
raise, bowstring, and Lasegue tests bilaterally.  Deep tendon 
reflexes were 2+ and equal bilaterally.  There was no clonus.  
Babinski tests were negative bilaterally
 
Impression was cervical and spine were essentially negative 
on examination.  X-rays were normal.  No arthritis.  No 
neurological findings were found on examination.  The veteran 
has had no hospitalizations in the past year.  Her pain seems 
to be more subjective complaints and not of any discogenic 
type pain.  Her ranges of motion were full without painful 
limitation.  No weakness, fatigability, or incoordination.  
She uses no assistive devices.  She has no pain with 
coughing, sneezing, or straining in the neck or the back.  
There is no evidence of any discogenic condition.

Considering the medical evidence of record, the Veteran's 
orthopedic manifestations of her service-connected lumbar 
spine disability approached the severity contemplated for a 
rating of 20 percent April 2, 2007. As set forth above, in 
order for the Veteran's service-connected lumbar spine 
disability to warrant an evaluation in excess of 10 percent, 
the evidence must show ankylosis; forward flexion of the 
thoracolumbar spine not greater than 60 degrees, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees, or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  As noted 
above, on April 2, 2007, lumbar spine motion was limited 50 
percent in flexion, extension, lateral flexion and rotation.  
As such, the veteran's flexion was 45 degrees, and extension, 
left and right lateral flexion, and left and right rotation 
was 15 degrees.  Thus, the combined range of motion of the 
thoracolumbar spine on April 2, 2007, was 120 degrees.  As 
such, the 20 percent criteria was met as of April 2, 2007.  
Prior to April 2, 2007, however, the criteria for an 
evaluation in excess of 10 percent are clearly not 
demonstrated by the record.  

In addition, the Veteran's orthopedic manifestations of her 
service-connected lumbar spine disability have not approached 
the severity contemplated for a rating higher than 20 
percent. As set forth above, in order for the Veteran's 
service-connected lumbar spine disability to warrant an 
evaluation in excess of 20 percent, the evidence must show 
ankylosis or forward flexion of the thoracolumbar spine 30 
degrees or less.  These symptoms have clearly not been 
demonstrated by the record.  At VA examination in May 2007, 
flexion was to 70 degrees with pain at 70 degrees, extension 
was to 20 degrees without pain.  Lateral bending was 30 
degrees bilaterally, and rotation was 40 degrees bilaterally.  
In December 2007, the veteran's lumbar spine demonstrated 
flexion to 40 degrees and extension to 20 degrees.  At VA 
examination in March 2008, lumbar spine flexion was to 80 
degrees with minimal discomfort at 90 degrees, extension was 
to 30 degrees without painful limitation, lateral flexion was 
to 30 degrees bilaterally with minimal discomfort at 30 
degrees, rotation was to 30 degrees bilaterally with minimal 
discomfort.  At VA examination in September 2008, flexion was 
to 80 degrees without pain, extension was to 30 degrees 
without pain, lateral bending was 30 degrees bilaterally 
without pain, and rotation was 45 degrees bilaterally without 
painful limitation.      
    
Considering the medical evidence of record, the Veteran's 
orthopedic manifestations of her service-connected cervical 
spine disability have not approached the severity 
contemplated for a rating in excess of 10 percent.  As set 
forth above, in order for the Veteran's service-connected 
cervical spine disability to warrant an evaluation in excess 
of 10 percent, the evidence must show forward flexion of the 
cervical spine not greater than 30 degrees; the combined 
range of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis; or 
ankylosis. These symptoms have clearly not been demonstrated 
by the record.  In April 2007, the veteran demonstrated full 
motion of the cervical spine except lateral flexion and 
rotation which was noted to be 30 percent limited motion 
secondary to pain.  At VA examination in May 2007, the 
veteran demonstrated full flexion and extension without pain, 
lateral bending to 30 degrees without pain, and full rotation 
without pain.  In December 2007, the veteran's cervical spine 
demonstrated full motion with pain at the end range of 
flexion, rotation.  At VA examination in March 2008, cervical 
spine flexion was to 40 degrees without painful limitation, 
extension was to 45 degrees without painful limitation, 
lateral bending was to 40 degrees bilaterally without painful 
limitation and rotation was to 60 degrees bilaterally with 
minimal discomfort at 60 degrees.  At VA examination in 
September 2008, forward flexion with her chin touching her 
chest without painful limitation, extension to 45 degrees 
without painful limitation, 30 degrees of lateral bending 
bilaterally, and 70 degrees of rotation bilaterally without 
painful limitation.      

It is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement and weakness. 
DeLuca, 8 Vet. App. at 206-7.  However, the May 2007 VA 
examiner noted that the ranges of motion during passive, 
active, and three repetitive motions were the same and there 
was no additional functional impairment due to pain, 
weakness, fatigability, incoordination, or flare-ups.  The 
March VA 2008 examiner noted that there appeared to be no 
additional functional impairments secondary to weakness, 
fatigability or incoordination.  The September 2008 VA 
examiner noted that the ranges of motion were full without 
painful limitation and that there was no weakness, 
fatigability, or incoordination.  Thus, there is no objective 
evidence of functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement and weakness 
which would warrant a greater disability evaluation than 
currently assigned.

Accordingly, an evaluation in excess of 10 percent prior to 
April 2, 2007 and in excess of 20 percent since that date for 
orthopedic manifestations of the Veteran's service-connected 
lumbar spine disability is not warranted.  In addition, an 
evaluation in excess of 10 percent for orthopedic 
manifestations of the Veteran's service-connected cervical 
spine strain is not warranted.

The Board has considered whether a higher evaluation is 
warranted for any neurologic symptoms evaluated separately.  
The veteran has consistently denied bowel or bladder 
problems.  

She has, however, complained of bilateral leg pain, and more 
frequently, left leg pain from her ankle to her hip as well 
as shoulder arm and hand pain, numbness, and tingling.  The 
Board notes that the issue of entitlement to a left lower 
extremity nerve disability is being remanded.  Thus, this 
issue will not be adjudicated until appropriate development 
has been completed. 

With respect to the veteran's neurological complaints with 
respect to the right lower extremity, in September 2004, the 
veteran complained of radicular-type symptoms into the left 
lower extremity and impression was lumbosacral strain no 
radicular component.  A September 2005 EMG indicated that 
there was no neurophysiologic evidence of lumbar 
radiculopathy.  In May 2007, it was noted that there was no 
radiation of pain and no neurologic findings.  In March 2008, 
the veteran only complained of left leg pain but not right 
leg pain.  In September 2008, the veteran denied any 
radicular symptoms from the lumbar strain and no neurological 
findings were found on examination.

With respect to the veteran's neurological complaints with 
respect to the left upper extremity, as noted above, in April 
2007, the veteran reported complaints of pain in neck 
radiating down to shoulder blade and upper trapezius with 
numbness.  In November 2007, the veteran reported left 
shoulder pain since March 2007 after physical therapy 
session, pain in left arm, left hand fingers, and left wrist.  
EMG conducted in January 2008 was normal and it was noted 
that there was no concrete electrical evidence of a left 
median mononeuropathy or of cervical radiculopathy.  At VA 
examination in March 2008, impression was normal left 
shoulder, normal elbows, normal wrists and no left upper 
extremity radiculopathy.  In April 2008, a Neurology 
Attending Note indicated that EMG was normal and there was no 
evidence of carpal tunnel syndrome or radiculopathy although 
cervical radiculopathy with a negative EMG was possible.  In 
September 2008, the veteran denied any radicular symptoms 
from the cervical strain and no neurological findings were 
found on examination.

Thus, separate evaluations at this time for neurological 
manifestations of the veteran's cervical spine and lumbar 
spine strains is not warranted.

Accordingly, an evaluation in excess of 10 percent prior to 
April 2, 2007 and in excess of 20 percent since that date for 
the Veteran's service-connected lumbar spine disability is 
not warranted.  In addition, an evaluation in excess of 10 
percent for the Veteran's service-connected cervical spine 
strain is not warranted.



The Board is aware that an extraschedular rating is a 
component of an increased rating claim.  Barringer v. Peake, 
22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding on the part of the RO or the Board 
that the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability at issue are inadequate.  Thun 
v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 
Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, 
factors for consideration in determining whether referral for 
an extraschedular rating is warranted include marked 
interference with employment or frequent periods of 
hospitalization that indicate that application of the regular 
schedular standards would be impracticable.  Thun, citing 38 
C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board 
finds no evidence that the Veteran's service-connected left 
foot disability, lumbosacral strain, or cervical spine strain 
presents such an unusual or exceptional disability picture at 
any time so as to require consideration of an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1).  The disability does not result in symptoms not 
contemplated by the criteria in the rating schedule.  Hence 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
for assignment of an extraschedular evaluation. 



ORDER

1.  New and material evidence not having been submitted, the 
reopening of the claim for service connection for right foot 
pes planus is denied.

2.  Entitlement to service connection for DDD of the cervical 
spine is denied.

3.  Entitlement to service connection for a left shoulder 
disability is denied.

4.  Entitlement to service connection for a left upper 
extremity disability is denied.

5.  Entitlement to service connection for DDD of the lumbar 
spine is denied.

6.  Entitlement to service connection for a bilateral knee 
disability is denied.

7.  Entitlement to service connection for fibromyalgia, to 
include as secondary to service-connected disability is 
denied.

8.  Entitlement to service connection for a separate rating 
for left ankle disability is denied.

9.  Entitlement to an initial increased evaluation for status 
post left foot metatarsophalangeal joint fracture and 
peroneal tendonitis, rated as 10 percent disabling prior to 
October 26, 2007 and as 20 percent disabling since October 
26, 2007 is denied. 

10.  Entitlement to an evaluation of 20 percent for 
lumbosacral strain is granted from April 2, 2007; entitlement 
to an evaluation in excess of 20 percent for lumbosacral 
strain is denied.

11.  Entitlement to an evaluation in excess of 10 percent for 
cervical spine strain is denied. 


REMAND

With respect to the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for a left hip disability, in a decision dated in 
January 2002, the RO denied the Veteran's claims for service 
connection for a left hip condition.  The Veteran did not 
perfect her appeal with respect to this decision.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  See 38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2000).  Thus, the January 2002 decision is final.  

The Veteran's application to reopen her claim of service 
connection for a left hip disorder and right foot pes planus 
was received in November 2007.

The RO declined to reopen the Veteran's claim of entitlement 
to service connection for left hip condition.  However, as 
noted above, on appeal, the Board must make its own 
determination as to whether any newly submitted evidence 
warrants a reopening of the claims.  This is important 
because the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claims on the merits.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

The VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  Kent, 20 
Vet. App. at 1.  This has not been done; therefore, it is 
apparent that the Board must remand this case to ensure that 
the Veteran is properly notified of the VCAA and to determine 
whether all evidence needed to reopen the claim has been 
obtained.  

With respect to the issue of entitlement to service 
connection for a left lower extremity nerve disability, the 
service treatment records indicate that the veteran presented 
in April 1998 for follow up of left fifth metatarsal 
fracture.  Physical examination showed left foot proximal to 
popliteal fossa circumferentially cold to touch.  Assessment 
was rule out RSD. 

In an undated note, Dr. P.J.M. stated, that the veteran 
suffers from leg pain most likely due to a foot fracture in 
1998.  As noted above, pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  

In May 2001, a VA physician diagnosed the veteran with 
chronic low back pain and left lumbar spine radiculopathy.  
In June 2001, a VA practitioner indicated suspect common 
peroneal nerve damage left at fibula head.  In March 2003, VA 
assessment was sciatica.  In May 2005, VA assessment was 
possible sciatic nerve (peroneal division) involvement.  In 
August 2005, VA assessment was rule out lumbar radiculopathy.  
In September 2005, VA assessment was by history has left 
lower extremity radiculopathy unable to be reproduced at this 
time.  

A September 2005 EMG indicated that there was no 
neurophysiologic evidence of lumbar radiculopathy.

In December 2005, VA assessment was rule out left common 
peroneal nerve entrapment.  

PSSD testing conducted in August 2006 showed symmetrical 
areas of compression in foot consistent with compression of 
lower lumbar back as correlated by veteran's symptoms.  

A December 2006 PM&R/Consults and Procedure Results record 
indicates that the veteran was being seen for left leg pain.  
The February 2006 x-ray of the left leg, June 2006 Consult, 
and September 2005 EMG were referenced.  After physical 
examination, the impression was negative clinical examination 
suggest non-organic cause for pain, questionable 
somatization.  It was noted that PT/OT/KT not beneficial at 
that time with respect to pain issues other than back pain as 
no organic cause identifiable.

VA Podiatry assessment notes indicate that the veteran 
reported shooting pain from posterior left ankle that goes 
all the way up the left leg to the left hip started after her 
course of casting for her left fifth metatarsal fracture.  
Diagnoses included left lower extremity sciatic pain and rule 
out left common peroneal nerve entrapment and sural nerve 
entrapment.  

In April 2007, the veteran reported for initial treatment 
plan with complaints of pain in lower back radiating down to 
bilateral hips, legs, and feet.  Assessment was soft tissue 
dysfunction, decrease in functional mobility due to ongoing 
low back complaints, decrease in bilateral lower extremity 
flexibility and lumbar range of motion and core strength and 
decrease in muscle strength and endurance.

At the March 2008 VA examination, the veteran reported left 
leg pain that shoots down the left hip, left knee, and down 
the ankle.  On peripheral nerve examination, the veteran 
demonstrated 5/5 quadriceps, hamstrings, dorsiflexion, 
plantar flexion normal function.  She had normal 
symmetrically deep tendon reflexes throughout and her 
sensation to touch appeared to be intact.  There was no 
evidence of any muscle atrophy noted or evidence of clonus or 
myopathic type signs.  Impression was no popliteal nerve 
inflammation on examination.

Although the Veteran has undergone numerous VA examinations, 
pertinent tests were not undertaken and pertinent questions 
have gone unanswered; thus, the Board finds that it has no 
alternative but to remand this issue for an additional 
medical opinion.  

With respect to the issue of a higher evaluation for 
cervicogenic headache disorder, In June 2007, service 
connection was granted for cervicogenic headache disorder.  
The grant of service connection was based in no small part on 
the May 2007 VA examination.  The veteran described a 
headache (aching, squeezing feeling) occurring every day 
bilaterally located in the occipital temporal areas with the 
left side significantly more involved which builds up as the 
day goes on up to often a 7-8/10 with no associated nausea, 
vomiting, or photophobia.  After physical examination, the VA 
examiner diagnosed cervicogenic headache disorder based on 
the history and related the current headache disorder to 
service-connected cervical spine strain.

In September 2008, the same VA examiner who conducted the May 
2007 VA examination, conducted an examination for increased 
evaluation.  The veteran reported that the headaches were 
typically left-sided, involved the left eye and was 
associated with nausea, photophobia, and phonophobia.  The 
veteran reported the headaches occurred daily and that every 
two weeks or so she notes a prostrating headache where she 
cannot function, has to lay down, and will miss work or 
school.  The veteran denied any auras.  The veteran reported 
that the headaches typically build up as the day goes on.  
After physical examination, the VA examiner diagnosed mild 
migraine headaches without aura and noted that this was not 
related to the cervical spine condition.

In November 2008, the RO increased the evaluation of the 
cervicogenic headache disorder to 30 percent disabling based 
in no small part on the September 2008 VA examination.

Thus, it appears that the veteran has been suffering from two 
different types of headaches, one which is related to her 
service-connected cervical spine disability, and migraine 
headaches which have not been determined to be related to 
cervical spine disability.  The Board is precluded from 
differentiating between the symptomology attributable to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence that does so.  
Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam), 
citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  Thus, 
in order to determine whether the veteran is entitled to a 
higher rating for her service-connected headaches, a medical 
opinion in conjunction with the review of the entire record 
and examination of the Veteran is warranted.  
   
Accordingly, the case is REMANDED for the following action:

1.  Any actions needed to comply with the 
VCAA, in the context of a claim to reopen 
service connection for left hip disorder, 
see Kent, supra, should be untaken.

2.  The Veteran should be afforded the 
appropriate VA examination to determine 
the existence and etiology of any current 
left leg nerve disorder.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
examiner should identify any current left 
leg nerve diagnoses and provide an 
opinion as to whether it is at least as 
likely as not that any current left leg 
nerve diagnosis is related to the 
veteran's service or is proximately due 
to or been chronically worsened by 
service-connected disability.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  The Veteran should be afforded a VA 
examination to ascertain the severity of 
her service-connected cervicogenic 
headache disability. The claims file must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made. All pertinent symptomatology and 
findings should be reported in detail. 
Whether headaches related to the service-
connected cervicogenic headache 
disability are prostrating and there 
frequency should be indicated.  Any 
indicated diagnostic tests and studies 
should be accomplished.  

To the extent possible, the examiner 
should distinguish symptoms and 
impairment attributable to the Veteran's 
service-connected cervicogenic headache 
disorder from those attributable to any 
other diagnosed headache disorders.

4.  The case should again be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted in 
full, the Veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.
 
No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  Her cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


